 



Exhibit 10.1

CENTERPLATE, INC.

LONG-TERM PERFORMANCE PLAN

1. Purpose

     The purpose of the Plan is to further the growth and the financial success
of the Company by offering performance incentives to those employees of the
Company whose responsibilities and decisions directly affect the Company’s
success. The Company believes that the Plan will enable the Company to remain
competitive and innovative in its ability to attract, motivate, reward and
retain the services of employees of superior ability. The Awards granted under
the Plan are intended to qualify as “qualified performance-based compensation”
under Section 162(m) of the Code.

2. Definitions

     When used herein, the following terms shall have the indicated meaning:

     “Act” means the Securities Exchange Act of 1934.

     “Award” means the designation of an Eligible Employee as a Participant in a
particular Class Awards Program.

     “Bonus Award” means the amount payable to a Participant following the
completion of a Performance Period and the satisfaction of the terms and
conditions of the applicable Class Awards, determined in accordance with the
terms of this Plan.

     “Change-in-Control” means: (i) any “person” (as such term is used in
Section 3(a)(9) and 13(d)(3) of the Act) is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 51% or more of
the combined voting power of the then outstanding securities of the Company;
(ii) a change in the composition of a majority of the Board of Directors of the
Company within twelve months after any person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25% of
the combined voting power of the then outstanding securities of the Company; or
(iii) the sale of substantially all the assets of the Company and/or its
operating subsidiaries.

     “Change-in-Control Benefits” and “Change-in-Control Bonus Awards” have the
meanings set forth in Section 5(f).

     “Class Awards Program” or “Class Awards” mean all of the terms and
conditions applicable to the payment of a Bonus Award in respect of a given
Performance Period, as determined by the Committee under Section 4 and otherwise
under this Plan.

     “Code” means the Internal Revenue Code of 1986, as amended.

-4-



--------------------------------------------------------------------------------



 



     “Committee” means the Compensation Committee of the Board of Directors of
the Company or such other committee as may be designated by the Board of
Directors to administer the Plan.

     “Company” means Centerplate, Inc. and its successors and assigns.

     “Covered Executive” means an officer of the Company for whom compensation
is required to be reported in the Company’s proxy statement pursuant to Item 402
of Regulation S-K of the Act and whose compensation is subject to Section 162(m)
of the Code.

     “Designated Participant” means a Participant specifically designated by the
Committee to receive Change-in-Control benefits pursuant to Section 5(f) of the
Plan.

     “Eligible Persons” means all Covered Executives, provided that the Board
may determine that the Plan may also include any other members of senior
management of the Company or other executive or key employee selected by the
Committee or the Board to be included under this Plan and so designated by name,
title, salary class or such other identifying characteristic determined by the
Committee, up to a limit of 50 employees who may have outstanding Awards at any
time.

     “Participant” means, with respect to any applicable Class Awards, those
Eligible Persons designated by the Committee to receive an Award, which persons
may be designated by name, title, salary grade or such other identifying
characteristic determined by the Committee for the particular Class Awards.

     “Performance Goals” mean any goals relating to one or more of the following
business criteria as selected by the Committee:



(i)   distributable cash;   (ii)   operating cash flow;   (iii)   adjusted
earnings before interest, taxes, depreciation and amortization;   (iv)  
operating margins;   (v)   reductions in operating expenses;   (vi)   return on
invested capital;   (vii)   return on assets;   (viii)   average remaining
contract life;   (ix)   economic value added;   (x)   cost reductions and
savings;   (xi)   productivity improvements.

As well as, with respect to any Participant, the attainment by such Participant
of personal objectives designated by the Committee with respect to any of the
foregoing criteria or other criteria such as growth and profitability, customer
satisfaction, leadership effectiveness, business

-5-



--------------------------------------------------------------------------------



 



development, negotiating transactions and sales or developing long-term business
goals identified by the Committee. For purposes of this definition, any business
criteria may include or exclude: (i) extraordinary, unusual and/or non-recurring
items of gain or loss: (ii) gains or losses on the disposition of a business:
(iii) changes in tax or accounting regulations or laws; or (iv) the effect of a
merger or acquisition, as identified in the Company’s quarterly and annual
earnings releases.

     “Performance Objective” means the level or levels of performance required
to be attained with respect to specified Performance Goals in order that a
Participant shall become entitled to specified rights in connection with a
Class Awards Program.

     “Performance Objectives Factor” means the weighting to be applied to the
Performance Goals identified for a particular Class Awards Program so as to
reflect the Performance Objectives under the Plan by the conclusion of the
applicable Performance Period.

     “Performance Period” means the three-year period, or such other shorter or
longer period that may be designated by the Committee, during which the
Performance Goals and Performance Objectives for the particular Class Awards
Program will be measured to determine a Participant’s entitlement to receive
payment of a Bonus Award.

     “Plan” means this Long-Term Performance Plan, as the same may be amended,
administered and interpreted from time to time.

     “Preliminary Bonus Award” means the initial amount of a Bonus Award that
would be payable to a Participant in respect of an Award at the conclusion of
the applicable Performance Period after applying the criteria established for
the applicable Class Award Program.

     “Target Award” means with respect to any Participant, the amount designated
by the Committee as the target amount of the Bonus Award that would become
payable to such Participant following the close of the Performance Period if the
criteria established by the Committee are satisfied for the applicable
Class Awards Program and may be expressed as the amount of the Participant’s
Preliminary Bonus Award if the Performance Objectives Factor established by the
Committee for the Performance Period is 100%, which in turn may be expressed as
a percentage of the Participant’s year-end base salary and bonus in the final
year of the Performance Period or in such other manner as designated by the
Committee consistent with the terms of this Plan.

3. Administration

     (a) The Plan shall be administered by the Committee. Each member of the
Committee shall be a member of the Board of Directors of the Company, a
“non-employee director” within the meaning of Rule 16b-3(b)(3)(i) under the Act
or successor rule or regulation and an “outside director” within the meaning of
Section 162(m) of the Code.

     (b) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.

-6-



--------------------------------------------------------------------------------



 



     (c) The Committee shall have full power, discretion and authority to
interpret, construe and administer the Plan and any part thereof, and its
interpretations and constructions thereof and actions taken thereunder shall be,
except as otherwise determined by the Board, final, conclusive and binding on
all persons for all purposes.

     (d) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated.

4. Terms and Conditions of Class Awards Program

     Subject to the provisions of this Plan, the Committee shall determine the
terms and conditions of the Class Awards for each Performance Period in respect
of which the Committee elects to make Awards hereunder, with each Class Awards
Program identified by reference to the first year in the applicable Performance
Period (e.g., the “2004 Class Awards”) or as otherwise determined by the
Committee. The Committee may permit overlapping or consecutive Performance
Periods. The Committee shall follow the procedure set forth in this Section 4
with respect to each Class Awards Program, and shall select from the design
features set forth in Section 5 in formulating the program.

     (a) Maximum Bonus Awards for Class Awards in a Performance Period. The
Committee shall identify the aggregate amount payable as Bonus Awards for the
Performance Period, which may be a formula based on a percentage of the Target
Bonus Awards for all designated Participants or as a percentage of net income or
on such other basis as the Committee may determine, provided, that the maximum
Bonus Award for any Participant in any one-year period shall not exceed 200% of
such Participant’s total compensation in the year the Bonus Award is paid.

     (b) Set Performance Goals, Performance Objectives and Target Awards. Not
later than the end of the first third of the Performance Period (or by such
earlier time as may be required in the future by the applicable provisions of
the Code in the case of Covered Executives), the Committee shall:

     (i) Determine from the Eligible Persons who will be Participants for
Class Awards in respect of the Performance Period and designate the Target
Awards for such Participants;

     (ii) Determine the parameters of the Performance Goals and the Performance
Objectives applicable thereto for the Performance Period, which may be set as a
Performance Objectives Factor (described in Section 5(a)) aggregating
performance over a number of Performance Goals, with such weighting or other
features as the Committee may establish, and

     (iii) Establish the maximum and minimum parameters, if any, to be applied
to Target Awards for the Participants covered by the Class Awards, including for
each Covered Executive, relative to the achievement of the applicable
Performance Objectives, which threshold for credit shall be 80% or such other
percentage established by the Committee and which maximum credit percentage
shall be 150% or such other percentage established by the Committee.

-7-



--------------------------------------------------------------------------------



 



     (c) Review Performance Objective Factors and Finalize Bonus Awards. With
respect to each Class Awards Program, at the end of each Performance Period the
Committee shall:

     (i) Review the calculation of the Preliminary Bonus Award for Participants
in the Class Awards Program, with specific review of the Preliminary Bonus
Awards for the Covered Executives, including the Chief Executive Officer, and
for such other Participants identified by the Committee, which may include the
direct reports to the Chief Executive Officer whether or not they are Covered
Executives.

     (ii) Make such adjustments to increase the amount of the Preliminary Bonus
Award for any Participant, following such factors as the Committee in its
discretion shall determine appropriate to establish the final amount, if any, of
the Bonus Award for such Participant; provided that, the Preliminary Bonus Award
for any Covered Executive may not be increased, and following all such
adjustments the sum of all Bonus Awards payable in respect of the Class Awards
for the Performance Period shall not exceed the amount determined in accordance
with Section 4(a); and

     (iii) Establish the form of payment and the payment date for Bonus Awards
and complete the certification process, all as provided in Section 6.

5. Performance Goals and Performance Objectives — Class Awards Design

     (a) Selection of Performance Goals. In designing a particular Class Awards
Program, the Committee may select one or more business criteria permitted as
Performance Goals and one or more levels of performance with respect to each
such criteria, as selected by the Committee for the specified Class Awards. The
Committee may provide that a Performance Goal is to be measured over a
Performance Period on a periodic, annual, cumulative or average basis, and the
Committee may apply a weighting of Performance Goals to determine a “Performance
Objectives Factor” to be applied to the Participant’s Target Award payable at
the end of the Performance Period. Performance Goals and Performance Objectives
may be established on a Company-wide basis or established with respect to one or
more operating units, divisions, subsidiaries, acquired businesses, minority
investments, partnerships or joint ventures.

     (b) Use of GAAP. Unless otherwise determined by the Committee, Performance
Objectives will be determined using U.S. Generally Accepted Accounting
Principles consistently applied during a Performance Period by no later than the
date on which one-third of the Performance Period has elapsed.

     (c) Changes in Performance Goals. The selection and weighting of
Performance Goals and the features of the Performance Objectives Factor may be
changed from time to time by the Committee (though in a manner consistent with
the provisions of Section 4 of the Plan in respect of Covered Executives);
provided that, with respect to a particular Performance Period, the Performance
Objectives Factor shall generally be established prior to the commencement of
such Performance Period and in all events not later than the end of the first
third of any Performance Period and provided further that no further changes
will occur once an Award is made.

     (d) Use of Multiple Performance Goals. More than one Performance Goal may
be incorporated in a Performance Objective, in which case achievement with
respect to each

-8-



--------------------------------------------------------------------------------



 



Performance Goal may be assessed individually or in combination with each other.
The Committee may, in connection with the establishment of Performance
Objectives for a Performance Period, establish a matrix setting forth the
relationship between performance on two or more Performance Goals and the amount
of the Award payable for that Performance Period. The level or levels of
performance specified with respect to a Performance Goal may be established in
absolute terms, as objectives relative to performance in prior periods, as an
objective compared to the performance of one or more comparable companies or an
index covering multiple companies, or otherwise as the Committee may determine.

     (e) Objective Goals. With respect to Covered Executives, Performance
Objectives shall be objective and shall otherwise meet the requirements of
Section 162(m) of the Code. Performance Objectives may differ for Awards granted
to any one Participant or to different Participants.

     (f) Change-in-Control Benefits of a Designated Participant. The Committee
has sole discretion to determine those Participants, if any, who shall be named
as Designated Participants eligible to receive Change-in-Control Benefits
pursuant to this subsection (f). Only those Participants specifically named as
Designated Participants by the Committee are eligible to receive
Change-in-Control Benefits pursuant to this subsection (f). If a Participant has
been specifically named by the Committee in writing at the time of an Award or
at any time thereafter as a Designated Participant, then in the event of a
Change-in-Control, the Designated Participant shall be entitled to the benefits
identified by the Committee in writing from time to time with respect to Awards
hereunder (the “Change-in-Control Benefits”); provided that, the Committee may
not decrease the Change-in-Control Benefits for any Designated Participant (x)
following the occurrence of a Change-in-Control or (y) prior to a
Change-in-Control if the Designated Participant remains an employee of the
Company or if the Designated Participant’s employment with the Company has been
terminated due to death or disability or in connection with such
Change-in-Control. If the Committee has not otherwise identified
Change-in-Control Benefits for a Designated Participant, that Designated
Participant’s Change-in-Control Benefits shall be as follows upon the occurrence
of a Change-in-Control:

     (i) All Performance Goals and Performance Objectives in respect of all such
Designated Participant’s outstanding Class Awards shall be deemed to have been
achieved (including any Performance Objectives Factor at 100%).

     (ii) Without regard to the Designated Participant’s employment status with
the Company, for each outstanding Class Award the Designated Participant shall
be entitled to receive the greater of (A) the applicable Target Award of such
Participant for each such Class Award in light of the deemed achievement
specified in subsection (f)(i) above, and (B) the actual amount of the
individual’s Preliminary Bonus Award for each such Class Award (each such amount
referred to herein as a “Change-in-Control Bonus Award”).

     (iii) The sum of all of a Designated Participant’s Change-in-Control Bonus
Awards shall be paid in a lump sum at the earlier of (A) the time of a
termination of the employment of the Designated Participant within two years
following the Change-in-Control, and (B) the time that the Bonus Awards under
such Class Awards would otherwise have been payable where the Designated
Participant’s employment with the Company has not terminated.

-9-



--------------------------------------------------------------------------------



 



     (iv) If a Designated Participant’s employment is terminated by the Company
within two years from the date of a Change-in-Control or, if within two years
from the date of a Change-in-Control, a Designated Participant’s employment is
terminated for “good reason,” such Designated Participant shall receive: (A) the
Change-in-Control Bonus Award payable pursuant to subsection(f)(ii), to the
extent not already paid, plus (B) an additional payment equal to such
Change-in-Control Bonus Award. All amounts payable pursuant to this subsection
(f)(iv) shall be paid as a lump sum at the time of such termination of
employment. For purposes of this subsection (f)(iv), termination for “good
reason” means a voluntary termination by the Designated Participant that
otherwise entitles the Designated Participant to severance benefits pursuant to
the terms of an employment agreement between the Designated Participant and the
Company. The limitation on the maximum Bonus Award set forth in Section 4(a)
shall not apply to payments made under this Section 5(f)(iv).

     (v) By agreement with a Designated Participant, the Committee in its
discretion may provide for an adjustment of the amounts payable in respect of a
Change-in-Control under this Plan to take account of Sections 280G and 4999 of
the Code to the extent that they may become applicable.

6. Payment of Awards.

     (a) Form of Payment. Bonus Awards shall be paid in cash.

     (b) Entitlement to Payments. Subject to Section 5(f) and Section 6(d),
Bonus Awards shall be paid at such time as designated by the Committee following
the closing of a Performance Period for the applicable Class Awards to
Participants who are employed by the Company on the payment date or whose
employment terminated as a result of death, retirement or resignation for
disability (provided such resignation has been approved by the Board of
Directors of the Company). Except as provided in the previous sentence, the
Committee shall determine in its sole discretion if Awards shall be paid to any
Participant who is not employed by the Company on the payment date.

     (c) Employment After Commencement of a Performance Period. Participants who
commence employment after the beginning of a Performance Period, but prior to
the end of the first half thereof, may be granted an Award, to be determined in
the sole discretion of the Committee on a pro-rata basis for the term of such
Participant’s employment during the Performance Period.

     (d) Certification. Following the completion of each Performance Period, the
Committee shall certify in writing, in accordance with the requirements of
Section 162(m) of the Code, whether the Performance Objectives Factor and other
material terms for paying amounts in respect of each Bonus Award related to that
Performance Period have been achieved or met in respect of Participants who are
Covered Executives. Unless the Committee determines otherwise, Bonus Awards
shall not be paid until the Committee has made the certification specified under
this Section 6(d). It is anticipated that for Participants other than Covered
Executives, if authorized by the Committee, payment of Bonus Awards can be based
on preliminary data available in the last month of the Performance Period and
made shortly after the end of the Performance Period, subject to confirmation
following the close of the Performance Period.

-10-



--------------------------------------------------------------------------------



 



     (e) Deferral of Payments. Subject to such terms, conditions and
administrative guidelines as the Committee shall specify from time to time, if
the Company has established a deferred compensation plan or similar arrangement,
a Participant shall have the right to elect to defer receipt of part or all of
any payment due with respect to an Bonus Award.

7. Amendment and Termination of Plan

     The Board may, at any time, amend, suspend or terminate the Plan and,
specifically, may make such modifications to the Plan as it deems necessary or
appropriate to avoid the application of Section 162(m) of the Code and the
Treasury regulations issued thereunder. Any such amendment will be contingent on
the approval of stockholders to the extent required by the Board or applicable
law, provided that the Committee may amend the Plan without stockholder approval
under the circumstances described in Section 8(f). Without the consent of the
Participant, no amendment, suspension or termination of the Plan shall affect
any Award made prior to the date of such amendment, suspension or termination of
the Plan (except as contemplated by Section 8(f) or any Change-in-Control
Benefit.

8. Miscellaneous

     (a) No Rights Conferred. Nothing in this Plan or any Award granted
hereunder shall confer upon any employee any right to continue in the employ of
the Company or interfere in any way with the right of the Company to terminate
his or her employment at any time. No Bonus Award payable under the Plan shall
be deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Company for the benefit of its
employees unless the Company shall determine otherwise. No Participant shall
have any claim to a Bonus Award until it is actually granted and paid under the
Plan. To the extent that any person acquires a right to receive payments from
the Company under this Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts.

     (b) Withholding. The Committee may cause to be made, as a condition
precedent to the payment of any Bonus Award, or otherwise, appropriate
arrangements with the Participant for the withholding of any federal, state,
local or foreign taxes.

     (c) Applicable Laws. The Plan, the grant of Awards and the payment of Bonus
Awards shall be subject to all applicable federal and state laws, rules, and
regulations and to such approvals by any government or regulatory agency as may
be required.

     (d) Binding Effect. The terms of the Plan shall be binding upon the Company
and its successors and assigns.

     (e) Captions. Captions of Sections hereof or included within the
subsections are inserted solely as a matter of convenience and in no way define
or limit the scope or intent of any provision hereof.

-11-



--------------------------------------------------------------------------------



 



     (f) Section 162(m). To the extent Bonus Awards issued under the Plan are
intended to be exempt from the application of Section 162(m) of the Code, which
restricts under certain circumstances the Federal income tax deduction for
compensation paid by a public company to named executives in excess of $1
million per year, the Committee may, without stockholder approval, amend the
Plan retroactively or prospectively to the extent it determines necessary in
order to comply with any subsequent clarification of Section 162(m) of the Code
required to preserve the Company’s Federal income tax deduction for compensation
paid pursuant to the Plan.

9. Effective Date, Term of Plan and Shareholder Approval

     Subject to stockholder approval at the Company’s 2004 Special Meeting of
Security Holders, this Plan shall become effective as of October 13, 2004 and
shall terminate on December 31, 2014. The Plan will continue in effect for
existing Class Awards as long as any such Class Award Program is outstanding.

-12-